DETAILED ACTION

Claim Objections
	The objection to claim 15 is withdrawn in view of Applicant's amendment, filed December 13, 2021. 

Claim Rejections - 35 USC § 112
The rejection of claim 35 under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention is withdrawn in view of Applicant's amendment, filed December 13, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 34, and 35 are rejected over Schmidt '221 (US PG Pub. No. 2009/0066221) in view of Oguri (WO 2012014924A1), the text of which is cited according to US PG Pub. No. 2013/0125982, and, optionally, in view of Schmidt '608 (US PG Pub. No. 2008/0191608) and Boerkekamp (US PG Pub. No. 2010/0276717). 

Regarding claims 32, 34, and 35, Schmidt '221 teaches a porous optoceramic comprising a ceramic phase that may have the formula Y2.685Gd0.3Ce0.015Al5O12 that is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength, and that is made up of crystallites and uniformly-distributed pores at the grain boundaries of the crystallites (par. 1, 26, 53).  Given that the total atomic content of yttrium and gadolinium is 2.985, the instantly recited formula of A3B5O12, wherein A is a combination of Y and Gd, is sufficiently close in composition and rendered obvious by the formula taught by Schmidt '221.  See MPEP 2144.05.  As Schmidt '221 teaches that cerium is used as a dopant for optical ceramics (par. 5), the cerium in his ceramic qualifies as "at least one active element".  As such, Schmidt '221's ceramic is or renders obvious a material comprising "a ceramic phase A3B5O12" and "containing Ce as at least one active element". 
The optoceramic is made by sintering a mixture including 100 g Al2O3, 120.984 g Y2O3, 21.835 g Gd2O3, and 1.0197 g CeO2 (par. 53), which is calculated to equate to a mixture including about 62.20 mol. % Al2O3, 33.98 mol. % Y2O3, 3.82 mol % Gd2O3 for the "ceramic phase" with about 0.42 wt. % of CeO2, or about 0.34 wt. % Ce, added.  The instantly claimed reactant composition is anticipated by Schmidt '221. Although Schmidt '221 does not explicitly state that his product is made by "reactive sintering" or discuss the precursor composition in exactly the same terms as Applicant, Schmidt's composition and process appears to produce a ceramic anticipating or rendering obvious the claimed invention.  Additionally, the limitations regarding the production of the claimed product are product-by-process limitations.  Product-by-process claims are 
The teachings of Schmidt '221 differ from the current invention in that he does not explicitly teach that the ceramic is "single phase" or to include less than 1.5 vol. % of particles not integrated into the main A3B5O12 ceramic phase.  However, paragraph 20 of Applicant's Specification states that "single phase" only refers to the ceramic fraction of a convertor and that the presence of pores and other minor phases, especially from preparation of the material, do not preclude a ceramic from being considered "single phase".  Applicant's specification also teaches using SiO2 as a sintering aid to form the disclosed ceramic (Applicant's Specification, par. 70).  Schmidt '221 does teach that a suitable quantity of fluxing agent (or "sintering aid"), e.g. silica, that does not cause the formation of secondary phases may be used to form his ceramic and exemplifies using 500 to 2000 ppm (0.05 to 0.2 wt. %) of silica to form his product (par. 21, 62). Schmidt '221 further teaches that formation of secondary phases is undesirable because it may lead to luminescence degradation (par. 21). As such, it would have been obvious to one of ordinary skill in the art at the time of invention to configure Schmidt '221's product to include as little secondary phase as possible, including no (i.e. 0 vol. %) secondary phases such as particles (i.e. A2O3, B2O3, or otherwise) not incorporated into the main A3B5O12 ceramic phase, thereby forming a "single-phase" ceramic, because Schmidt '221 teaches that secondary phases are undesirable and in order to prevent luminescence degradation.  As Schmidt '221 does teach that flux may be used in his ceramic, the secondary phase in such a ceramic is attributable to the flux (i.e. "from the 2.685Gd0.3Ce0.015Al5O12 because Schmidt '221 teaches that the material is intended to be a ceramic of this formula (i.e. rather than multiple elemental formulae). 
The teachings of Schmidt '221 differ from the current invention in that he does not disclose if the pores in his ceramic are polygonal.  However, Schmidt '221 does teach that the pores may have a shape other than spherical and Figure 3 of Schmidt '221's disclosure depicts pores that are as polygonal in shape as those described as "polygonal" in Applicant's disclosure (par. 7, Fig. 3; Applicant's Specification, Fig. 10 and par. 113). Oguri further teaches including voids with polygonal-shaped cross sections in an optoceramic conversion layer in order to mitigate shock imposed from the outside (par. 17).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Schmidt's pores to be polygonal in order to allow the ceramic to mitigate shock. 
The teachings of Schmidt '221 may be considered to differ from the current invention in that the quantum efficiency of his optoceramic is not explicitly taught.  However, Schmidt '221 does teach that the optoceramic is intended to be efficient, to demonstrate high luminous efficiency, and to demonstrate high luminance (par. 1, 6, 7).  Schmidt '608 further teaches that high quantum efficiency is ideal for illumination systems, including ceramic luminescence converters (par. 21).  It would have been 
The teachings of Schmidt '221 may be considered to differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the cited prior art teach or render obvious an optoceramic comprising a main Y3Al5O12 ceramic phase, Ce as an active element, less than 1.5 vol. % of unincorporated second phase particles, and polygonal pores. Therefore, the optoceramic that would have been obvious in view of the prior art comprises substantially the same composition and has substantially the same structure as the recited product and, therefore, is also expected to demonstrate substantially the same properties, including demonstrating the recited remission characteristics and the recited quantum efficiency.  See MPEP 2112.01.  
Applicant's specification also discloses that "remission" is a measure of the amount of light scattered by a material (Applicant's Specification, par. 40-41).  Boerkekamp further teaches that the amount of light an optoceramic scatters affects the amount and homogeneity of light emitted from an LED and that conversion optoceramics can be configured for use with all types of LEDs, including those that emit different colors and wavelength combinations (par. 6, 15, 16, 18, 20, 30, 59, 95, 97).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic to demonstrate the desired/required 
As discussed above, Schmidt's optoceramic is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength. The claim limitation reciting that the recited optoceramic "is configured to at least partially convert excitation light having a first wavelength into light having a second wavelength that is emitted from a side of the optoceramic on which the excitation light is incident and configured to remit and combine at least a portion of the excitation light with the light having the second wavelength"  (and equivalent phrases) is a statement of intended use regarding the positioning of the optoceramic in relation to an excitation light source and a reflective surface(s) and how light from a source is shined through it. The limitation reciting "wherein the single-phase porous optoceramic is configured for operation in remission" is also a statement of intended use.  The prior art's light-transmitting, wavelength-converting optoceramic material meets these claim limitations because it is capable of being used as claimed (i.e. it is capable of being arranged with excitation light source and reflector(s) as claimed to emit a different wavelength as claimed) and of being operated "in remission".  Furthermore, as the prior art optoceramic has substantially the same composition and structure as the product of the claims (see MPEP 2112.01), it is expected to demonstrate substantially the same 

Claims 32, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyagawa (US PG Pub. No. 2010/0207512) in view of Oguri and Schmidt '221, and optionally in view of Boerkekamp and Schmidt '608. 
Regarding claims 32, 34, and 35, Miyagawa teaches a cerium (i.e. an "active element")-doped optoceramic, suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength, that may comprise a ceramic phase having the formula ((A(1-x)Ex))3B5O12 wherein A is Y, Gd, La, Lu, Tb, or a combination thereof, E is Ce, Eu, Tb, Nd, or a combination thereof, B is Al, Ga, In, or a combination thereof (par. 18, 35).  
The teachings of Miyagawa may also be considered to differ from the current invention in that the disclosed optoceramic is not explicitly taught to be "single-phase" or to include less than 1.5 vol. % of particles that are not incorporated into the major Y3Al5O12 ceramic phase.  However, paragraph 20 of Applicant's Specification states that "single phase" only refers to the ceramic fraction of a convertor and that the presence of pores and other minor phases, especially from preparation of the material, do not preclude a ceramic from being considered "single phase".  Applicant's specification also teaches using SiO2 as a sintering aid to form the disclosed ceramic (Applicant's Specification, par. 70).  Miyagawa does teach that a flux (or "sintering aid"), e.g. silica, may be used to form his ceramic and exemplifies including 3000 ppm (0.3 wt. %) of silica or 4 wt. % of a precursor that forms silica (par. 6, 54, 57).  Therefore, as 
Miyagawa also teaches that the final ceramic material is made from a preconditioned powder, which may be made by combining and Y2O3, Al2O3, CeO2 powders, and that it is preferable to configure the powder to be "the desired YAG phase" or "the preferred YAG phase" (par. 21, 23, 28).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to configure Miyagawa's ceramic to be a "single phase" ceramic, with the ceramic phase mainly comprising Y3Al5O12 (i.e. YAG), as the term is used for the purposes of the instant application, because Miyagawa does not teach including other phases in the material and teaches that the YAG phase is "preferred" and "desired".  Schmidt '221 further teaches that formation of secondary phases is undesirable because it may lead to luminescence degradation (par. 21).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art product to include as little of a secondary phase as possible, including no (i.e. less than 1.5 vol. %) secondary phase(s) such as particles (i.e. A2O3, B2O3, or otherwise) not incorporated into the major Y3Al5O12 ceramic phase, thereby forming a "single-phase" ceramic, because Schmidt '221 teaches that secondary phases are undesirable and in order to prevent luminescence degradation.  
Miyagawa teaches that the cerium content in his YAG ceramic may be present in 
The teachings of Miyagawa differ from the current invention in that the pore structure, including pore sizes and shapes, of the taught optoceramic is not explicitly discussed.  However, Miyagawa does teach that his optoceramics, such as yttrium aluminum garnet ("YAG")-based ceramics (i.e. i.e. a ceramic mainly comprising Y3Al5O12), may have densities calculated to range from 96.7 to 101.1 % of the density of YAG, which implies porosity may be present in the ceramic (par. 34).  Oguri further teaches including voids with a polygonal-shaped cross section in an optoceramic conversion layer in order to mitigate shock imposed from the outside (par. 17).  It would have been obvious to one of ordinary skill in the art at the time of invention to include pores having a polygonal cross section in Miyagawa's optoceramic layer in order to enhance the layer's ability to mitigate applied shock.  Additionally, as Miyagawa's material is made by forming a ceramic body by joining together many ceramic grains and taught to have a density below that of the theoretical value, which implies pores are present in the interstices between the ceramic grains, and does not disclose using a pore-forming agent of a specific shape, at least some of the uncontrolled and irregular pores formed between the grains in Miyagawa's ceramic are expected to have a polygonal cross section (i.e. and to have a "polygonal shape") in at least one plane.  
Schmidt '221 further teaches that configuring the pores in optoceramic converters to have diameters between 250 and 2900 nm is suitable for achieving luminous efficiencies of 80 % or greater (par. 7).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the pores in Miyagawa and Oguri's 
The teachings of the cited prior art differ from the current invention in that the quantum efficiency the above-discussed optoceramic is not disclosed. However, as just discussed, Miyagawa does teach that his optoceramic is intended to have high luminance efficiency (par. 35). Schmidt '608 further teaches that high quantum efficiency is ideal for illumination systems, including ceramic luminescence converters (par. 21).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic converter to demonstrate as high of a quantum efficiency as possible, including configuring the ceramic to demonstrate a quantum efficiency of greater than 85 %, because Schmidt '608 teaches that it is ideal to have a high quantum efficiency in illumination systems, including in converter materials, such as Miyagawa's. 
The teachings of Miyagawa differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the cited prior art teach or render obvious an optoceramic comprising a main Y3Al5O12 ceramic phase, Ce as an active element, less than 1.5 vol. % of unincorporated second phase particles, polygonal pores having sizes overlapping the recited range, and a thickness overlapping the recited range. Therefore, the optoceramic that would have been obvious in view of the prior art comprises substantially the same composition and has substantially the same structure as the recited product and, therefore, is also expected to demonstrate substantially the same 
Applicant's specification also discloses that "remission" is a measure of the amount of light scattered by a material (Applicant's Specification, par. 40-41).  Boerkekamp further teaches that the amount of light an optoceramic scatters affects the amount and homogeneity of light emitted from an LED and that conversion optoceramics can be configured for use with all types of LEDs, including those that emit different colors and wavelength combinations (par. 6, 15, 16, 18, 20, 30, 59, 95, 97).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic to demonstrate the desired/required amount of scattering (i.e. and remission) of a desired wavelength in the visible range (i.e. because Boerkekamp teaches making LEDs emit different colors, which are visible), including demonstrating a scattering (i.e. remission) of at least 70 % (i.e. which includes a remission range of 0.75 to 0.95) of 600 nm light, according to the desired/required level of light and desired/required color (i.e. which is directly affected by the wavelength) intended to be emitted by the LED in which the optoceramic is used.  Miyagawa's optoceramic may range in thickness from 0.2 to 1.5 mm (i.e. 200 to 1500 µm) (Abs.; par. 6, 33).  The claimed thicknesses are obvious in view of Miyagawa.  See MPEP 2144.05. 
As discussed above, Miyagawa's optoceramic is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength.  Miyagawa further teaches that his optoceramic is translucent (par. 17), meaning that it can transmit at least some light. The claim limitations reciting that the 
Although Miyagawa does not explicitly state that his product is made by "reactive sintering" or discuss the precursor composition in exactly the same terms as Applicant, the prior art composition and process appears to produce a ceramic rendering obvious the claimed invention.  Additionally, the limitations regarding the production of the claimed product are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps but rather the product implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the structure and composition implied by the claim.  

Claims 32, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cillessen (US PG Pub. No. 2011/0116263) in view of Schmidt '221 and Oguri, and optionally in view of Schmidt '608 and Boerkekamp.
Regarding claims 32, 34, and 35, Cillessen teaches a porous optoceramic (referred to as the "first layer" in Cillessen's disclosure) with pores with sizes in the range of 2 to 20 µm that is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength and that may comprise a ceramic phase having the formula A3B5O12 , such as yttrium aluminum garnet ("YAG"; i.e. the ceramic phase mainly comprises Y3Al5O12), that is doped with 0.01 to 2 % cerium (i.e. an "active element") and that has a porosity of less than 10 % (par. 16, 19, 25, 37, 38, 59).  Although Cillessen does not explicitly teach that the cerium percentage is in terms of weight, which might be considered a difference from the current invention, 
The teachings of Cillessen may be considered to differ from the current invention in that the disclosed optoceramic is not taught to be "single-phase" or to include less than 1.5 vol. % of particles not integrated into the main Y3Al5O12 ceramic phase. However, as Cillessen teaches that 200 to 2000 ppm of fluxing agent may be used in the first optoceramic layer and makes no disclosure of other phases, the layer is presumed to comprise only 0.02 to 0.2 wt. % of the fluxing agent phase, e.g. silica (i.e. a "minor phase" and "binding agent"), and whatever incidental phases are formed resultant of the production process (par. 22, 24, 24).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to configure Cillessen's ceramic to be a "single phase" ceramic as the term is used for the purposes of the instant application because Cillessen does not teach including other phases in the material. Schmidt '221 further teaches that formation of secondary phases is undesirable because it may lead to luminescence degradation (par. 21).  As such, it would have been obvious to one of ordinary skill in the art to configure the prior art product to include as little of a secondary phase as possible, including no (i.e. 0 vol. %) secondary phase(s) such as particles (i.e. A2O3, B2O3, or otherwise) not incorporated into the main Y3Al5O12 ceramic phase, thereby forming a "single-phase" ceramic, 2 in similar amounts taught by Cillessen as a sintering aid to form the disclosed ceramic (Applicant's Specification, par. 70).  
The teachings of Cillessen also differ from the current invention in that the shape of the pores in the first layer is not disclosed. However, Oguri teaches including voids with a polygonal-shaped cross section in an optoceramic conversion layer in order to mitigate shock imposed from the outside (par. 17).  It would have been obvious to one of ordinary skill in the art at the time of invention to include pores having a polygonal cross section in Cillessen's first optoceramic layer in order to enhance the layer's ability to mitigate applied shock.  
The teachings of the cited prior art differ from the current invention in that the quantum efficiency the above-discussed optoceramic is not disclosed. However, as discussed above, Cillessen's optoceramic, particularly the layer discussed above, is intended for use as a wavelength converter. Schmidt '608 further teaches that high quantum efficiency is ideal for illumination systems, including ceramic luminescence converters (par. 21).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic converter to demonstrate as high of a quantum efficiency as possible, including configuring the ceramic to demonstrate a quantum efficiency of greater than 85 %, because Schmidt '608 teaches that it is ideal 
The teachings of Cillessen differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the optoceramic that would have been obvious in view of the prior art comprises substantially the same composition and has substantially the same structure as the recited product and, therefore, is also expected to demonstrate substantially the same properties, including demonstrating the recited remission characteristics.  See MPEP 2112.01.  Additionally, Applicant's specification does disclose that "remission" is a measure of the amount of light scattered by a material (Applicant's Specification, par. 40-41).  Boerkekamp further teaches that the amount of light an optoceramic scatters affects the amount and homogeneity of light emitted from an LED and that conversion optoceramics can be configured for use with all types of LEDs, including those that emit different colors and wavelength combinations (par. 6, 15, 16, 18, 20, 30, 59, 95, 97).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic to demonstrate the desired/required amount of scattering (i.e. and remission) of a desired wavelength in the visible range (i.e. because Boerkekamp teaches making LEDs emit different colors, which are visible), including demonstrating a scattering (i.e. remission) of at least 70 % (i.e. which includes a remission range of 0.75 to 0.95) of 600 nm light, according to the desired/required level of light and desired/required color (i.e. which is directly affected by the wavelength) intended to be 
As discussed above, Cillessen's optoceramic is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength. Cillessen further teaches that his optoceramic is intended for use as a side-emitting optical element and that the light scattering character of the porous ceramic results in high side-emitting capability (par. 16-17). The claim limitations reciting that the recited optoceramic "is configured to at least partially convert the excitation light having the first wavelength into the emitted light having the second wavelength, wherein the emitted light is emitted from a side of the optoceramic on which the excited light is incident, and wherein the optoceramic is configured to remit and combine at least a portion of the excitation light with the emitted light" and  "is configured to at least partially convert excitation light having a first wavelength into light having a second wavelength that is emitted from a side of the optoceramic on which the excitation light is incident and configured to remit and combine at least a portion of the excitation light with the light having the second wavelength" (and equivalent phrases) are statements of intended use regarding the positioning of the optoceramic in relation to an excitation light source and a reflective surface(s) and how light from a source is shined through it.  The prior art's light-transmitting, wavelength-converting optoceramic material meets these claim limitations because it is capable of being used as claimed (i.e. it is capable of being arranged with excitation light source and reflector(s) as claimed to emit a different wavelength as claimed). Furthermore, as the prior art optoceramic has substantially the same composition and structure as the product of the claims (see 
Although Cillessen does not explicitly state that his product is made by "reactive sintering" or discuss the precursor composition in exactly the same terms as Applicant, the prior art composition and process appears to produce a ceramic rendering obvious the claimed invention.  Additionally, the limitations regarding the production of the claimed product are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps but rather the product implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the structure and composition implied by the claim.  

Claims 32, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boerkekamp in view of Schmidt '221, Oguri, and, optionally, Schmidt '608.
Regarding claims 32, 34, and 35, Boerkekamp teaches a porous optoceramic, suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength, that may comprise a ceramic phase having the formula A3B5O12, such as yttrium aluminum garnet (Y3Al5O12, "YAG"; i.e. the ceramic phase is "mainly Y3Al5O12") or (Y, Gd) Al5O12 (note: Gd corresponds to the claimed "second element A"), that is doped with cerium (i.e. an "active element") and that has a porosity of 1.5 to 5 %, which equates to a density of 95 to 98.5 % of the theoretical density, and an average pore diameter in the range of 2 to 10 µm (par. 1, 14, 15, 22, 67).  
2, or about 0.34 wt. % Ce in a mixture for a porous yttrium-based convertor optoceramic (par. 53).  Accordingly, it would have been obvious to one of ordinary skill in the art to include about 0.34 wt. % Ce in Boerkekamp's ceramic because Boerkekamp teaches that the material is doped with Ce and that the material is intended for use as an optical convertor, and because Schmidt '221 teaches that such a quantity of Ce is effective and useful in optical conversion elements.  
The teachings of Boerkekamp may be considered to differ from the current invention in that the disclosed optoceramic is not taught to be "single-phase" or to include less than 1.5 vol. % of particles not integrated into the main Y3Al5O12 ceramic phase.  However, Boerkekamp's product is presumed to be a single-phase ceramic because he does not disclose that his optoceramic is "multi-phase".  Additionally, it would have been obvious to one of ordinary skill in the art at the time of invention to configure Boerkekamp's ceramic to be a "single phase" ceramic as the term is used for the purposes of the instant application because Boerkekamp does not teach including other phases in the material.  Schmidt '221 further teaches that formation of secondary phases is undesirable because it may lead to luminescence degradation (par. 21).  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art product to include as little of a secondary phase as possible, including no secondary phase(s) such as in the form of particles (i.e. A2O3, 2O3, or otherwise) not integrated into the main Y3Al5O12 ceramic phase, thereby forming a "single-phase" ceramic, because Schmidt '221 teaches that secondary phases are undesirable and in order to prevent luminescence degradation.
The teachings of Boerkekamp also differ from the current invention in that the shape of the pores in his porous optoceramic is not disclosed.  However, Oguri teaches including voids with a polygonal-shaped cross section in an optoceramic conversion layer in order to mitigate shock imposed from the outside and to allow the light entering the layer to be scattered (par. 17).  It would have been obvious to one of ordinary skill in the art at the time of invention to include pores having a polygonal cross section in Boerkekamp 's optoceramic in order to enhance the layer's ability to mitigate applied shock and scatter light, as desired by Boerkekamp (par. 15). 
The teachings of Boerkekamp differ from the current invention in that the level of remission the discussed ceramic demonstrates for a wavelength of 600 nm is not disclosed. However, as discussed above, the optoceramic that would have been obvious in view of the prior art comprises substantially the same composition and has substantially the same structure as the recited product and, therefore, is also expected to demonstrate substantially the same properties, including demonstrating the recited remission characteristics.  See MPEP 2112.01.  Additionally, Applicant's specification does disclose that "remission" is a measure of the amount of light scattered by a material (Applicant's Specification, par. 40-41) and Boerkekamp teaches that the material is intended to scatter light and that the amount of scatter affects the amount and homogeneity of light emitted from an LED (paragraphs 6, 15, 16, 18, 20, 30, 59). Boerkekamp further teaches that the material can be configured for use with all types of 
The teachings of the cited prior art differ from the current invention in that the quantum efficiency the above-discussed optoceramic is not disclosed. However, as just discussed, Boerkekamp's optoceramic is intended for use as a wavelength converter. Schmidt '608 further teaches that high quantum efficiency is ideal for illumination systems, including ceramic luminescence converters (par. 21).  It would have been obvious to one of ordinary skill in the art at the time of invention to configure the prior art optoceramic converter to demonstrate as high of a quantum efficiency as possible, including configuring the ceramic to demonstrate a quantum efficiency of greater than 85 %, because Schmidt '608 teaches that it is ideal to have a high quantum efficiency in illumination systems, including in converter materials, such as Boerkekamp's. 
As discussed above, the prior art optoceramic is suitable for at least partially converting excitation light of a first wavelength into emitted light of a second wavelength.  Boerkekamp further teaches that his optoceramic is translucent (par. 54), meaning that it can transmit at least some light. The claim limitations reciting that the 
.  


Allowable Subject Matter
	Claims 15-22, 25, and 27 are allowed.  


Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive. 
Applicant has argued that the new limitations discussing the reaction mixture and "reactive sintering" used to form the claimed ceramic distinguish the claimed invention over the cited prior art.  However, these new claim limitations are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps but rather the product implied by the recited procedure.  See MPEP 2113.  The prior art 
Applicant has further argued that the new limitations regarding remission distinguish the claimed invention over the cited prior art. However, as noted above, the prior art products are expected to demonstrate substantially the same properties, including remission properties, as the claimed product(s) because they have substantially the same composition and microstructure as the claimed product(s).  Additionally, it would have been obvious to configure the prior art products such that they demonstrate the recited remission property for the reasons discussed above.  
As discussed previously, Applicant is encouraged to either cancel the outstanding rejected claims or amend them to recite the limitations of claim 15 in order to place the application in condition for allowance.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784